          Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 1 of 14


                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT
                                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC #:
 -------------------------------------------------------------- X     DATE FILED: 08/06/2020
 MONJASA A/S,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :    19-CV-6143 (VEC)
                            -against-                           :
                                                                :     MEMORANDUM
                                                                :   OPINION AND ORDER
 MUND & FESTER GMBH & CO. KG,                                   :
 AS SUBROGEE OF BRIESE SCHIFFAHRTS                              :
 GMBH & CO. MS KNOCK KG,                                        :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff Monjasa A/S (“Plaintiff”) seeks a declaratory judgment that it is not bound by an

arbitration agreement entered into by its affiliate, Monjasa Lda. The latter agreed to supply fuel

to a vessel, the M/V BBC SCOTLAND (the “Vessel”), on the order of the Vessel’s time

charterer, Angola de Navegacao, Lda (“ANNA”). Because of a collision between BBC

SCOTLAND and the fueling vessel, Defendant Mund & Fester GMBH & Co. KG (“Defendant”)

(an insurance company standing in the shoes of BBC SCOTLAND’s owner) served an

arbitration demand on Plaintiff, seeking reimbursement of damages paid to the fueling vessel.

As set forth below, there is no genuine dispute that neither Plaintiff nor Defendant was party to

the fuel contract and the arbitration agreement provision therein. Accordingly, Plaintiff’s motion

for summary judgment is granted, and Defendant’s cross-motion to compel arbitration is denied.

                                          I.       BACKGROUND

        Defendant does not dispute Plaintiff’s recitation of the facts. Def. Opp. Br. (Dkt. 25) at 2

(“For the purposes of this motion, Defendant does not dispute the facts as put forth by

Plaintiff.”).
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 2 of 14




        The Monjasa Group consists of some 30 separately incorporated subsidiary and affiliated

companies. Pl. 56.1 Statement (Dkt. 22) ¶ 2. Plaintiff and non-party Monjasa Lda are each

Monjasa Group companies. Id. ¶¶ 1, 3. Neither company has any ownership interest in the

other. Id. ¶ 4.

        On or about December 12, 2014, Monjasa Lda entered into a fuel contract (the

“Contract”) with Angola de Navegacao, Lda (“ANNA”). Id. ¶ 5. All parties agree that the

Contract consists, at minimum, of the Bunker Confirmation (Dkt. 20-1) and the Monjasa Terms

(Dkt. 20-3) incorporated therein. Pl. Br. at 6 (Dkt. 21); Def. Mem. (Dkt. 27) at 5–6; Pl. 56.1

Statement ¶¶ 12–15. The Bunker Confirmation contains transaction-specific details such as

product type, quantity, and price per unit to be provided by Monjasa Lda and purchased by

ANNA. Bunker Confirmation (Dkt. 20-1) at 1. The Monjasa Terms contains the Monjasa

Group’s general terms and conditions for fuel contracts. See generally Monjasa Terms (Dkt. 20-

3). Pursuant to the Contract, ANNA purchased 30 metric tons of marine fuel from Monjasa Lda

to be supplied to the BBC SCOTLAND, which had been time chartered—not owned—by

ANNA. Pl. 56.1 Statement ¶¶ 5, 9. The owner of BBC SCOTLAND did not receive a copy of

the Bunker Confirmation. Id. ¶ 14.

        ANNA requested that the fuel be delivered to the Vessel via ship-to-ship transfer. Id.

¶ 17. In compliance with ANNA’s request, Monjasa Lda sent M/V GOLDEN OAK, a bunker

tanker, to deliver the fuel. Id. On December 19, 2014, the GOLDEN OAK was anchored at the

transfer location awaiting the arrival of BBC SCOTLAND. Id. ¶ 18. BBC SCOTLAND

collided with and damaged the GOLDEN OAK. Id. Due to the collision, the fuel transfer did

not take place. Id. ¶ 19.




                                                2
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 3 of 14




       On December 20, 2014, another bunker tanker, the DUZGIT VENTURE, successfully

delivered fuel to BBC SCOTLAND on behalf of Monjasa Lda. Id. ¶ 21. DUZGIT VENTURE

issued a fuel delivery receipt known as a bunker delivery note (“BDN”), as is customary after a

fuel delivery. Id. ¶ 22. Although ANNA had negotiated and agreed to the Contract with

Monjasa Lda, the BDN included the following statement: “Sale governed by terms and

conditions between Vessel and Monjasa A/S, acting as principal.” BDN (Dkt. 20-4).

       On December 23, 2014, Monjasa Lda sent an invoice to the ANNA employee who had

ordered the fuel. Id. ¶ 24; Pl. Decl., Ex. 2 (Dkt. 20-2); Pl. Decl., Ex. 6 (Dkt. 20-6). The invoice

was addressed to “M/V SCOTLAND and/or master and/or owners and/or charterers and/or

managers and/or operators and/or [ANNA].” Pl. 56.1 Statement ¶ 25. On or about December

24, 2014, ANNA paid for the fuel. Id. ¶ 28. The invoice was never transmitted to Brise

Schiffahrts Gmbh & Co MS Knock KG, the owner of BBC SCOTLAND, nor did the owner

make any payment to any Monjasa Group company pursuant to the invoice. Id. ¶¶ 26, 27.

       As a result of the collision, the owners of the GOLDEN OAK sought damages from the

owner of the BBC SCOTLAND. Def. 56.1 Statement (Dkt. 26) ¶ 4. Although Monjasa A/S was

not invited to participate in the settlement discussions regarding damage to the GOLDEN OAK,

on October 23, 2018, Defendant, the hull underwriter for the BBC SCOTLAND, demanded to be

reimbursed by Monjasa A/S for the settlement amount. Pl. 56.1 Statement ¶ 31. Subsequently,

on or about November 20, 2018, the BBC SCOTLAND interests and the GOLDEN OAK

interests entered into a settlement agreement pursuant to which Defendant and the owners of the

BBC SCOTLAND would pay the owners of the GOLDEN OAK $300,000 in settlement. Def.

56.1 Statement (Dkt. 22) ¶ 5.




                                                 3
           Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 4 of 14




         On June 12, 2019, Defendant sent an arbitration demand to Monjasa A/S. Pl. 56.1

Statement ¶ 32. Defendant sought indemnity for the amount paid to the owners of the GOLDEN

OAK to settle their claim and alleged that Monjasa A/S was liable for Defendant’s damages

based on the Monjasa Terms,1 citing the reference to Monjasa A/S as the principal on the BDN.

Id. Defendant later revised its arbitration demand to include Monjasa Lda as well. Id. ¶ 34.

         On July 1, 2019, Plaintiff initiated this lawsuit as a declaratory action asserting that it is

not bound by the contract and that it was not acting as a principal for Monjasa Lda. Complaint

(Dkt. 1). Plaintiff further claimed that Defendant is not a party to the contract either and,

therefore, has no right to demand arbitration under the agreement between Monjasa Lda and

ANNA. Id. Plaintiff filed a motion for summary judgment on January 30, 2019. Dkt. 18.

Defendant responded with a cross-motion for summary judgment on February 28, 2019. Dkt. 23.

                                              II.       DISCUSSION

         The parties do not dispute the validity of the arbitration agreement itself but instead

contest whether they are each properly bound by it.2 Because arbitration is a matter of contract,

“a court should be wary of imposing a contractual obligation to arbitrate on a non-contracting

party.” Smith/Enron Cogeneration Ltd. P’ship, Inc. v. Smith Cogeneration Int’l, Inc., 198 F.3d

88, 97 (2d Cir. 1999). “In admiralty, whether one party has authority to bind another to a


1
         Under Clause 12(c) of the Monjasa Terms, the so-called “knock-for-knock” clause, the Buyer and Seller
each assume all liability for any loss or damage to their respective vessels. See Monjasa Terms at 4.

2
          In a case procedurally identical to this one, the Second Circuit held that a plaintiff “seeking a declaratory
judgment that it was not bound to arbitrate because it was not a party to [a marine fuel] contract” may properly
invoke admiralty jurisdiction in federal court. See Garanti Finansal Kiralama A.S. v. Aqua Marine & Trading Inc.,
697 F.3d 59, 62, 65–66 (2d Cir. 2012) (“If . . . the declaratory judgment defendant[] had instead brought an action as
plaintiff to collect on the contracts, the district court unquestionably would have had admiralty jurisdiction. This
declaratory judgment action is the mirror image of that suit, and the district court thus had admiralty jurisdiction
here too.”); see also 9 U.S.C. § 4 (“A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
under a written agreement for arbitration may petition any United States district court which, save for such
agreement, would have jurisdiction under title 28, in a civil action or in admiralty of the subject matter of a suit
arising out of the controversy between the parties, for an order directing that such arbitration proceed in the manner
provided for in such agreement.”).

                                                            4
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 5 of 14




maritime contract is a question of general maritime law.” Garanti Finansal Kiralama A.S. v.

Aqua Marine & Trading Inc., 697 F.3d 59, 71 (2d Cir. 2012) (citations omitted).

       “An agent can have actual authority, meaning explicit permission from the principal to

act on its behalf, or apparent authority, by which the agent can affect the principal’s legal

relations with a third party when a third party reasonably believes the actor has authority to act

on behalf of the principal and that belief is traceable to the principal’s manifestations.” Id.

(emphasis in original) (cleaned up). “[T]he existence and scope of an agency relationship can be

resolved as a matter of law only if: (1) the facts are undisputed; or (2) there is but one way for a

reasonable jury to interpret them.” Id.

       Given the procedural posture of this case, agency is an affirmative defense that must be

proven by the defendant, who seeks to bind a person (who otherwise would be a non-party) to an

agreement. Id. at 72. “While agency is usually an element of the plaintiff’s case-in-chief, in this

declaratory judgment action [Plaintiff] denies it is a party to any contract with [Defendant].

Strictly speaking, that is true—[Plaintiff] and [Defendant] never had any contact at all. But

[Defendant] asserts that [a non-party] with whom it did have a contract[] was acting on

[Plaintiff’s] behalf. Thus, to defend against [Plaintiff’s] claims and preserve its right to proceed

in arbitration, [Defendant] must prove its affirmative defense—that [the non-party] is

[Plaintiff’s] agent.” Id. Put differently, Defendant bears the burden of showing that Monjasa

Lda was acting as Monjasa A/S’s agent when Monjasa Lda entered into the Contract. Defendant

further bears the burden of proving that it is itself a party to the Contract, despite not being

directly involved in either the negotiation or execution of the Contract.

       As discussed below, the undisputed facts in the record, even when viewed in Defendant’s

favor, are insufficient to establish an agency relationship binding Plaintiff to arbitration and also



                                                  5
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 6 of 14




inadequate to show that Defendant was party to the Contract. See Seguros Banvenez, S.A. v. S/S

Oliver Drescher, 761 F.2d 855, 859 (2d Cir. 1985) (“[W]hen ruling on a motion for summary

judgment, a court must resolve all ambiguities and draw all reasonable inferences in favor of the

party against whom summary judgment is sought.” (citation omitted)). Plaintiff’s motion for

summary judgment is therefore granted, and Defendant’s cross-motion is denied.

                      A. Monjasa A/S’s Motion for Summary Judgment

       Defendant may compel Plaintiff to arbitrate only if both are bound by or have rights

pursuant to the Contract. Therefore, Plaintiff’s motion for summary judgment must be granted if

there is no genuine dispute that (a) there was no agency relationship between Monjasa Lda and

Monjasa A/S or (b) Defendant is not entitled to invoke the Contract. Plaintiff’s motion prevails

on both grounds.

               1. Monjasa Lda did not have authority to act as Monjasa A/S’s agent.

       There is no dispute that Monjasa A/S did not negotiate or enter into the fuel contract on

its own behalf. The only question is whether Monjasa A/S became bound, through agency

principles, when Monjasa Lda entered into a bunker contract with ANNA, the time charterer. On

the issue of Monjasa Lda’s status as an agent, Defendant relies exclusively on the BDN, which

referred to Monjasa A/S as a principal. See Def. Opp. Br. at 2–3. The BDN, however, falls short

of establishing any kind of agency authority.

       Federal maritime law has adopted general agency principles. See Garanti, 697 F.3d at 73

(citing Kirno Hill Corp. v. Holt, 618 F.2d 982, 985 (2d Cir. 1980)). “Agency can result from

‘actual’ or ‘true’ authority, which can be either express or implied, or ‘apparent’ authority, which

results ‘when a third party reasonably believes the actor has authority to act on behalf of the

principal and that belief is traceable to the principal’s manifestations.’” ING Bank N.V. v.



                                                 6
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 7 of 14




Temara, 203 F. Supp. 3d 355, 363 (S.D.N.Y. 2016) (citing Restatement (Third) of Agency §§

1.01, 2.01, 2.03 (2006)), aff’d sub nom. ING Bank N.V. v. M/V TEMARA, IMO No. 9333929, 892

F.3d 511 (2d Cir. 2018). The BDN, standing alone, cannot establish either actual or apparent

authority.

       Actual authority is created by the principal’s manifestations of intent towards the agent.

Minskoff v. Am. Express Travel Related Servs. Co., 98 F.3d 703, 708 (2d Cir. 1996) (“[T]he

power of the agent to do an act or to conduct a transaction on account of the principal which,

with respect to the principal, he is privileged to do because of the principal’s manifestations to

him.”) (quoting Restatement (Second) of Agency § 7 cmt. a (1958) (internal quotation marks

omitted). “The extent of the agent’s actual authority is interpreted in light of all circumstances

attending those manifestations, including the customs of business, the subject matter, any formal

agreement between the parties, and the facts of which both parties are aware.” Peltz v. SHB

Commodities, Inc., 115 F.3d 1082, 1088 (2d Cir. 1997). Manifestations of an actual principal-

agent relationship may be express or implicit, but “[i]n either case, it exists only where the agent

may reasonably infer from the words or conduct of the principal that the principal has consented

to the agent’s performance of a particular act.” Minskoff, 98 F.3d at 708 (quoting Restatement

(Second) of Agency § 7 cmt. b (1958)); Ferrostaal, Inc. v. M/V SEA BAISEN, No. 02-CV-1900,

2004 WL 2734745, at *3 (S.D.N.Y. Nov. 30, 2004) (same).

       Here, the record is entirely devoid of any evidence as to the relationship or interactions

between Monjasa A/S and Monjasa Lda, whether specific to this transaction or with regard to

other similar transactions. Despite having spent several months in fact discovery, Defendant has

not uncovered any evidence of any action taken by Monjasa A/S. Accordingly, there is no

evidence in the record from which actual authority, whether express or implied, could be



                                                  7
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 8 of 14




inferred. See Itel Containers Int’l Corp. v. Atlanttrafik Express Serv. Ltd., 909 F.2d 698, 702–03

(2d Cir. 1990) (rejecting theory of actual agency because no evidence of any “written or spoken

words or other conduct of the principal which, reasonably interpreted, cause[d] the agent to

believe that the principal desire[d] him so to act on the principal’s account” ); cf. Masuda v.

Kawasaki Dockyard Co., 328 F.2d 662, 664–65 (2d Cir. 1964) (“Implied authority may be

viewed as actual authority given implicitly by a principal to his agent or as a kind of authority

arising solely from the designation by the principal of a kind of agent who ordinarily possesses

certain powers.”).

       The BDN is not indicative of any action taken by Monjasa A/S. It is instead a

communication between and by DUZGIT VENTURE, which confirmed that the fuel was

delivered, and ANNA, which confirmed that the fuel was received. See BDN (Dkt. 20-4). As

such, the BDN is entirely unilluminating as to the nature of the relationship between Monjasa

Lda, which is not mentioned at all on the BDN, and Monjasa A/S, which, according to the form

language on the bottom of the note, was “acting as principal” of an unspecified agent. See id.;

Ferrostaal, 2004 WL 2734745, at *4 (“Even assuming that [purported agent’s] ambiguous

reference to its ‘principals’ was intended to include [Defendants], this allegation is insufficient as

a matter of law to establish agency . . . because an alleged agent cannot establish actual authority

through his own statements.”); see also Fletcher v. Atex, Inc., 68 F.3d 1451, 1461–62 (2d Cir.

1995) (“The presence of a parent’s logo on documents created and distributed by a subsidiary,

standing alone, does not confer authority upon the subsidiary to act as an agent.”). Thus, even if

DUZGIT VENTURE and Monjasa Lda intended to refer to Monjasa A/S as their principal, they

could not have created an actual agency relationship through their actions alone.




                                                  8
         Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 9 of 14




       Similarly, the reference to Monjasa A/S as a principal in the BDN is also insufficient to

establish apparent authority, which hinges on acts taken by the alleged principal that were relied

upon by the opposing party. “[U]nder maritime law, apparent authority cannot be evidenced by

statements of an agent alone.” Garanti, 697 F.3d at 73. In Garanti, the purported agent held

itself out as the “manager” for the purported principal; the Second Circuit nevertheless ruled that

the agent’s actions were “irrelevant” because the pertinent inquiry for apparent authority

purposes is whether the principal held the agent out as such. Id. Here, the BDN was signed by

the chief officer of the DUZGIT VENTURE, and there is no evidence of any action taken by

Monjasa A/S that could have conveyed to ANNA or the Vessel’s owner that either Monjasa Lda

or the operator of DUZGIT VENTURE was an agent for Monjasa A/S. There is also no

evidence that Monjasa A/S authorized either Monjasa Lda or DUZGIT VENTURE to indicate on

the BDN that Monjasa A/S was the principal, nor is there any evidence that there were

communications between Monjasa A/S and either ANNA or the Vessel’s owner. See Fletcher,

68 F.3d at 1462 (“The plaintiffs offer no evidence that Kodak authorized or gave the appearance

of having authorized the statements in the Atex/EPPS documents. Atex’s/EPPS’s use of the

Kodak logo is not a ‘verbal or other act[ ] by a principal,’ but rather, an act by the purported

agent.” (citation omitted)) (rejecting apparent agency theory). Defendant’s agency theory cannot

survive summary judgment in the complete absence of relevant evidence.

       Apparent authority also requires reliance, which Defendant cannot prove on the facts of

this case. See id. (“If there were evidence that the plaintiffs relied on these documents and if

there were evidence that [the purported principal] uttered or authorized them, then there would

be an issue of material fact as to the existence of apparent authority. However, there is

neither.”); Marfia v. T.C. Ziraat Bankasi, New York Branch, 100 F.3d 243, 251 (2d Cir. 1996)



                                                  9
          Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 10 of 14




(“Because the doctrine of apparent authority is based somewhat on the theory of estoppel, proof

of holding out, standing alone, does not suffice for recovery. There must be proof of reliance and

change of position.”). Even if the Court were to assume that Monjasa A/S authorized the BDN,

the note was issued long after ANNA and Monjasa Lda became bound by the Contract and, in

fact, after Monjasa Lda had performed its obligations under the Contract. Temporally, the note

could not have affected the decision-making of either ANNA or the Vessel’s owner. The note

was merely proof of performance and existed outside of the contract formation process.

         For those reasons, the Court concludes that there is no genuine dispute that Monjasa A/S

is not bound by the Contract and, accordingly, cannot be compelled to arbitrate this dispute.

                     2. Defendant cannot invoke the arbitration clause as a non-party.

         Defendant claims that it may invoke the arbitration provision of the Contract, even

though the owner of the BBC SCOTLAND did not directly participate in the transaction, citing

three alternative rationales: (1) the contract documents refer to the owner of the vessel as a party;

(2) Defendant, as a non-signatory, can invoke the arbitration clause against a signatory based on

the relatedness of the dispute to the agreement; and (3) Defendant was a third-party beneficiary

of the fuel contract.3 See Def. Br. at 3–15. As a non-signatory, Defendant bears the burden of

establishing its right to compel arbitration under the Contract. See Cent. Hudson Gas & Elec.

Corp. v. Empresa Naviera Santa S.A., 56 F.3d 359, 370 (2d Cir. 1995) (“Empresa’s claim

succeeds only if it was a third-party beneficiary . . . . The burden of establishing this status rests


3
          Defendant also argues that, because Monjasa Lda may be able to assert a maritime lien against the Vessel
for any non-payment of authorized purchases of fuel, the owner of the Vessel was either a party to the Contract or
acquired rights under the Contract. See Def. Br. at 13. A maritime lien, however, is asserted against a vessel itself
as an in rem claim, 46 U.S.C. § 31342, and is a creature of statute. ING Bank N.V. v. M/V TEMARA, IMO No.
9333929, 892 F.3d 511, 519 (2d Cir. 2018) (“Maritime liens arise only by operation of law and not by contract.”).
The Court sees nothing in the statute that would create contractual rights in a vessel’s owner; nor has Defendant
explained why it would be appropriate to blur the distinction between in rem and in personam actions. See Def.
Reply (Dkt. 30) at 9.


                                                          10
          Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 11 of 14




on Empresa, as the agreement makes no explicit reference to the company.”). None of

Defendant’s arguments floats.

          To be sure, the Bunker Confirmation, the Monjasa Terms, and the BDN each refer to the

“owner” of the Vessel as a potential party. See Bunker Confirmation (Dkt. 20-1) at 1 (“For

Account: m/v BBC SCOTLAND master and/or owners and/or charterers and/or managers and/or

operators and/or Angolana de Navegação, Lda.”); Monjasa Terms (Dkt. 20-3) at 2 (“Buyer

warrants that it is authorized by the Vessel’s owners/operators to order the marine fuels delivered

to the Vessel and that it has provided a copy of these terms and conditions to the Vessel’s owner

and/or Master.”); BDN (Dkt. 20-4) (“For Account: Owner and/or Charters and/or Managers

and/or Operators and/or MV BBC Scotland.”). Nevertheless, while those documents may evince

Monjasa Lda’s intent to bind the owner of BBC SCOTLAND, there is no evidence that the

Vessel’s owner (and by extension, Defendant, the subrogee) agreed to be so bound. First, the

record does not show that the owner was involved in the transaction in any way, whether by

selecting Monjasa Lda as the bunker supplier, or by negotiating the terms, or by paying for the

fuel. Nor does Defendant even attempt to argue that ANNA entered into the Contract as an agent

of the Vessel’s owner.4 Quite simply, any person drafting a contract could name anyone it wants

in the text as being bound—but any such term is meaningless unless the named counterparty

agrees.




4
          While the Monjasa Terms apparently required ANNA to warrant that it had authority to purchase the fuel
and that it had provided the terms and conditions to the Vessel’s owner, there is no evidence that ANNA in fact
provided the terms to the Vessel’s owner before agreeing to the Contract. See Chios Island Shipping & Trading S.A.
v. MGI Marine, LLC, No. 11-CV-2766, 2013 WL 5945192, at *4 (holding that owner had no right under fuel
contract even though bunker confirmation and invoice were addressed to “Master a/o Owner a/o Charterer a/o
Operator a/o Manager a/o mv ‘Chios Liberty’ a/o Messrs Archer Daniels Midland” and “Master and/or owner and/or
charterer and/or operator and/or manager of mv Chios Liberty,” respectively). In fact, Defendant does not dispute
Plaintiff’s statement of material facts, which states that the owner of BBC SCOTLAND “did not receive a copy of
the Bunker Confirmation issued to ANNA.” Pl. 56.1 Statement ¶ 14.

                                                       11
        Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 12 of 14




       Next, Defendant claims that Monjasa A/S should be estopped from avoiding arbitration.

It invokes the principle that a signatory to an arbitration agreement may be compelled to arbitrate

by a non-signatory, if the dispute sought to be arbitrated is “intertwined” with the agreement to

which the signatory is a party. See, e.g., Choctaw Generation Ltd. P’ship v. Am. Home Assur.

Co., 271 F.3d 403, 404 (2d Cir. 2001) (holding that plaintiff “as signatory, is estopped from

avoiding arbitration with a non-signatory ‘when the issues the nonsignatory is seeking to resolve

in arbitration are intertwined with the agreement that the estopped party has signed’” (quoting

Smith/Enron Cogeneration Ltd. Partnership, Inc. v. Smith Cogeneration Int’l, Inc., 198 F.3d 88,

98 (2d Cir. 1999)). Because Plaintiff signed nothing, this principle is clearly inapposite, even if

the arbitration demand is “intertwined” with the Contract.

       Finally, no reasonable factfinder could conclude that the owner of BBC SCOTLAND

was a third-party beneficiary of the fuel contract between Monjasa Lda and ANNA. A non-

signatory cannot be a third-party beneficiary unless “both parties intended the agreement to

benefit” the non-signatory. See Empresa, 56 F.3d at 370–71. Here, there is no evidence that the

fuel was purchased for the benefit of the owner. As the Vessel’s time charterer, ANNA

effectively rented the BBC SCOTLAND for the length of the charter. See Marcial Ucin, S.A. v.

SS Galicia, 723 F.2d 994, 998 (1st Cir. 1983) (“The general scheme of a time charter is that the

owner turns over a fully equipped ship to the charterer and operates the ship for the charterer’s

benefit being compensated by monthly hire.”). ANNA needed fuel to get from Point A to Point

B and procured fuel from Monjasa Lda for that purpose. The fuel was not purchased for the

owner’s use of the Vessel; the owner was, at best, indifferent to whether the BBC SCOTLAND

sailed to another port or used any fuel at all for the duration of the time charter—the owner

would have been paid under the time charter regardless. As such, the owner is as much a third-



                                                 12
        Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 13 of 14




party beneficiary to the time charterer’s fuel contract as a landlord is to a tenant’s Netflix

subscription or electric bill. See, e.g., Chios Island Shipping & Trading S.A. v. MGI Marine,

LLC, No. 11-CV-2766, 2013 WL 5945192, at *4 (S.D. Tex. Nov. 6, 2013) (“Citing no case law,

Plaintiff argues, in essence, that, simply because the purchase involved the M/V Chios Liberty,

Plaintiff, as the vessel’s owner, was an intended beneficiary of the transaction. On the contrary,

while Plaintiff may, by virtue of owning the vessel, stand as an incidental beneficiary, this fact

alone does not make Plaintiff an intended beneficiary.” (citing Maersk Line Ltd. v. Care, 271 F.

Supp. 2d 818 (E.D. Va. 2003))).

       Defendant’s argument that the Monjasa Terms’ indemnity clause evinces the contracting

parties’ intent to benefit the Vessel’s owner is misplaced. Section 12(c) provides, in relevant

part: “Buyer assumes all liability for any loss or damage to Buyer’s Vessel or injury to the crew

thereon caused by any condition of the Bunker Tanker or any fault of the Master or crew of the

Bunker Tanker and Buyer shall indemnify and defend Seller against all such liability,” and

“Seller assumes all liability for any loss or damage to the Bunker Tanker or injury to the crew

thereon caused by any condition of Buyer’s Vessel or any fault of the Master or crew of Buyer’s

Vessel and Seller shall indemnify and defend Buyer against all such liability.” Monjasa Terms

(Dkt. 20-3) at 4. That so-called “knock-for-knock” provision arguably benefits both the Buyer

and the Seller, but, under the facts of this case, the owner of BBC SCOTLAND is neither.

Specifically, the “Buyer” is defined as “the party contracting to purchase, take delivery and pay

for the Marine Fuels.” Id. at 1. As previously discussed, the time charterer, not the owner,

negotiated and entered into the Contract, received delivery of the fuel, and paid the invoice.

Absent a valid agency theory, which Defendant does not argue, the owner was not in any sense




                                                  13
          Case 1:19-cv-06143-VEC Document 31 Filed 08/06/20 Page 14 of 14




the “Buyer” of the fuel and therefore was not the intended beneficiary of the “knock-for-knock”

clause.

          For those reasons, Defendant’s theories as to why it may invoke the Monjasa Terms are

entirely unsupported by the record, and summary disposition is appropriate.

                      B. Defendant’s Cross-Motion for Summary Judgment

          Because the record cannot support a finding that either Plaintiff or Defendant is bound by

the Contract, Defendant’s cross-motion is denied.

                                          III.     CONCLUSION

          Based on the undisputed record before the Court, it is ordered and adjudged that neither

Plaintiff Monjasa A/S nor Defendant Mund & Fester Gmbh & Co. Kg is a party to the arbitration

agreement between Monjasa Lda and ANNA, and Plaintiff, therefore, is not required to accede to

Defendant’s arbitration demand.5 Accordingly, Plaintiff’s motion for summary judgment is

GRANTED; Defendant’s cross-motion is DENIED. The Clerk of Court is directed to terminate

all pending motions and deadlines and close the case.



SO ORDERED.
                                                                _______________________________
Date: August 6, 2020                                                 VALERIE CAPRONI
      New York, New York                                            United States District Judge




5
           The Court does not opine on whether Defendant may compel Monjasa Lda to arbitrate or provide other
relief, as Monjasa Lda is not a party to this action.

                                                       14
